Citation Nr: 0734631	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  05-32 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
shoulder injury.

2.  Entitlement to service connection for residuals of a 
right shoulder and elbow injury. 

3.  Entitlement to service connection for residuals of a head 
injury, including migraine headaches.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1982 to January 1985 and from May 1989 to February 
1994.  This case is before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision by the 
Waco Regional Office (RO) of the Department of Veterans 
Affairs (VA) that denied service connection for the 
following: residuals of right shoulder injury; residuals of 
left shoulder injury; residuals of head injury; residuals of 
right elbow injury; and migraine headaches.  In August 2007, 
the veteran testified at a video conference hearing before 
the undersigned; a transcript of that hearing is included.  
At his August 2007 hearing, the veteran and his appellant 
recharacterized the issues as stated on the previous page. 

The issues of entitlement to service connection for residuals 
of a right shoulder and right elbow injury and residuals of a 
head injury, including migraine headaches are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

It is not shown that the veteran now has a chronic disability 
of the left shoulder.


CONCLUSION OF LAW

Service connection for a left shoulder disability is not 
warranted. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a 
letters sent to the appellant in February and April 2005 that 
fully addressed all four notice elements and was sent prior 
to the initial AOJ decision in this matter.  The letter 
informed the appellant of what evidence was required to 
substantiate the claims and of the appellant's and VA's 
respective duties for obtaining evidence.  The appellant was 
also asked to submit evidence and/or information in her or 
his possession to the AOJ.

Regarding the duty to assist, the veteran's service medical 
records (SMR's), private treatment records and treatment 
records from Texas Department of Criminal Justice have 
associated with his claims file, and the RO obtained all 
relevant, available medical records identified by the 
veteran.  In determining whether the duty to assist requires 
that a VA medical examination be provided or medical opinion 
obtained with respect to a veteran's claim for benefits, 
there are four factors for consideration.  These four factors 
are:  (1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, there is no competent evidence of current left 
shoulder disability or persistent or recurrent symptoms of a 
left shoulder disability.  As there is no evidence of a 
current left shoulder disability, an examination for an 
opinion as to a possible nexus between such disability and 
the veteran's military service is not necessary. 38 C.F.R. § 
3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512 (2004). VA 
has met its assistance obligations.  The Board will proceed 
with appellate review. 

II.  Factual Background

SMR's showed that the veteran was treated in January 1983 for 
a left shoulder injury from boxing.  In March 1983 he was 
seen for reinjuring his left shoulder.  The assessment was 
probable muscle strain; possible rotator cuff tear.  In 
January 1984, the veteran was seen for a possible strain of 
the left shoulder or maybe a reinjury of prior dislocation.  
X-rays were negative for dislocation.  Subsequent treatment 
records were negative for any complaints, treatment, or 
findings related to a left shoulder disability.  On April 
1989 re-enlistment examination, the veteran's physical 
examination was negative for any left shoulder disability.   

Post service medical records were negative for any 
complaints, treatment, or diagnoses of a left shoulder 
disability. 

On his October 2005 Form 9, the veteran indicated that his 
left shoulder was dislocated in service and he continued to 
experience recurrent left shoulder dislocations.  

During his August 2007 video conference hearing, the veteran 
testified that he masked the residuals of his left shoulder 
injury when he re-entered service in 1989.  He also indicated 
that he did not see a doctor for any current left shoulder 
disability.  

III.  Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303.

To establish service connection for a disability, there must 
be medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
of a disease or injury; and medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury (disability). Hickson v. West, 13 
Vet. App. 247, 248 (1999).

The threshold question that must be addressed here (as with 
any claim seeking service connection) is whether the veteran 
actually has the disabilities for which service connection is 
sought.  In the absence of proof of a present disability, 
there is no valid claim [of service connection].  See Brammer 
v. Derwinski, 3 Vet. App. 223,225 (1992).

Here, the veteran did not present (or identify) any competent 
(medical) evidence of a current left shoulder disability.  
The veteran was specifically advised that to establish 
service connection for a claimed disability, as a threshold 
requirement he must show he actually has such disability.  
Although SMRs from the veteran's first period of service 
reported treatment for a left shoulder injury twice in 1983 
and again in January 1984, the Board notes that treatment 
records from the veteran's second period of active service 
are completely negative for any complaints, treatment, or 
diagnosis of a left shoulder disability.  

Furthermore, there is no competent evidence that the veteran 
has a current disability of the left shoulder (and he 
testified that he is not receiving treatment for his left 
shoulder, so there are no clinical records which might show 
that he now has a left shoulder disability).  Consequently, 
the threshold requirement for establishing service connection 
for a left shoulder disability, i.e., competent evidence that 
the veteran now has a chronic disability of the left shoulder 
is not met.

While the appellant has raised unsubstantiated theories that 
he has recurrent dislocations of the left shoulder that are 
residuals of his in service left shoulder injury (ies), he 
has not alluded to or identified evidence of, a competent 
basis for medically relating any current dislocations to the 
left shoulder injuries inservice. 

While the Board does not doubt the sincerity of the 
appellant's beliefs regarding his claim for service 
connection for residuals of a left shoulder injury, as a lay 
person without the appropriate medical training or expertise, 
he simply is not competent to provide a probative opinion on 
a medical matter-such as the medical relationship between any 
current left shoulder disability and the left shoulder 
injuries in service.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  As such, the 
veteran's assertions, alone, while considered by the Board, 
cannot provide a basis for a grant of service connection for 
residuals of a left shoulder injury. 

Thus, while the Board is sympathetic to the appellant's 
claim, under these circumstances, the claim for service 
connection for residuals of a left shoulder injury must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the competent evidence weighs against 
the claims, that doctrine is not applicable in the instant 
appeal. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

There is a preponderance of evidence against this claim.  
Accordingly, it must be denied.


ORDER

Service connection for residuals of left shoulder injury is 
denied


REMAND

It appears that pertinent medical evidence remains 
outstanding.  During his August 2007 video conference 
hearing, the veteran testified that he currently being 
treated by VA for his headache/migraine disorder.  As such 
records may have some bearing on the veteran's claim and are 
constructively of record, they must be secured.  

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim. 38 C.F.R. § 3.159(c)(4)(i) (2007).  A 
medical examination or medical opinion may be deemed 
necessary where the record contains competent medical 
evidence of a current diagnosed disability, establishes that 
the veteran suffered an event, injury or disease in service, 
and indicates that the claimed disability may be associated 
with the established event, injury or disease in service.  
See Id.

The record before VA need only (1) contain competent evidence 
that the veteran has persistent or recurrent symptoms of 
current disability and (2) indicate that those symptoms may 
be associated with the veteran's active military service. 
Duenas v. Principi, 18 Vet. App. 512 (2004).

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United 
States Court of Appeals for Veterans Claims (Court) noted 
that the third prong of 38 C.F.R. § 3.159(c)(4)(I), requires 
that the evidence of record "indicate" that the claimed 
disability or symptoms may be associated with service, 
establishes a low threshold. See also Locklear v. Nicholson, 
No. 02-1814 (U.S. Vet. App. September 19, 20 06).

SMR's show that the veteran was treated in service for a head 
injury, as well as right shoulder and elbow injuries.  The 
veteran reports that he has had recurrent dislocations of his 
right shoulder and continues to have pain and discomfort in 
his right shoulder and elbow since his injuries in service.  
On his October 2005 Form 9, the veteran also indicated that 
he experiences pain in his head in the same location where he 
received stitches in service.  He is competent to report that 
he has discomfort and pain and that he has experienced such 
discomfort and pain since service.  

To support his claims, the veteran submitted 1998 and 2002 
records from Dr. D. D. that showed that the veteran underwent 
a right shoulder arthroscopy, glenohumeral debridement with 
endoscopic Bankart repair in 1998 due to right shoulder 
strain with recurrent anterior subluxation and arthritis.  He 
also submitted February 2004 to June 2005 treatment records 
from VA Central Texas Health Care System that showed 
complaints of right shoulder pain and migraine headaches.  

In light of the foregoing, the Board finds that the veteran 
should be afforded a VA examination by appropriate examiners 
who have had the opportunity to review the record.  The 
examiners should opine as to whether it is more likely than 
not, less likely than not, or at least as likely as not, that 
any current right shoulder and elbow disability (ies), as 
well as any headache disorder, to include migraine headaches 
are related to any documented in service injuries.

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and obtain the 
names and addresses of all medical care 
providers, VA or non-VA, who treated him 
for right shoulder, right elbow, and 
headache disabilities since his discharge 
from service. After securing the necessary 
release, the RO/AMC should attempt to 
obtain copies of all medical records from 
the identified treatment sources, 
including any VA treatment records not 
already of record, and associate them with 
the claims folder.  If records cannot be 
obtained, this should be noted in the 
claims folder, and the veteran should be 
notified and so advised.

2.  Schedule the veteran for a VA 
orthopedic examination.  The claims file 
must be made available to the examiner and 
the examiner should indicate in his/her 
report whether or not the claims file was 
reviewed.  SMR's as well as all post-
service medical evidence should be 
reviewed.  Any indicated tests, including 
X-rays if indicated, should be 
accomplished.

The examiner should review the claims 
folder prior to examination.  The examiner 
should opine as to whether it is more 
likely than not, less likely than not, or 
at least as likely as not, that any 
current right shoulder and/or elbow 
disability is related to the documented in 
service injuries and whether it is more 
likely than not, less likely than not, or 
at least as likely as not, that arthritis 
was manifest within one year of the 
veteran's separation from service.  The 
examiner should explain the rationale for 
the opinion given.

3.  The RO/AMC should then arrange for the 
veteran to be examined by a neurologist to 
determine whether he has a 
migraine/headache disability that is 
related to his active service injury noted 
therein.  The veteran's claims file must 
be available to/reviewed by the examiner 
in conjunction with the examination.  Upon 
examination of the veteran and file 
review, the examiner should offer an 
opinion as to whether or not the veteran 
has a migraine/chronic headache disability 
that is related to his documented active 
service head injury.  The examiner should 
explain the rationale for the opinion 
given.

4.  The RO/AMC should arrange for any 
further development suggested by the 
results of the development sought, and 
then readjudicate these claims.  If any of 
the claims remain denied, the RO/AMC 
should issue an appropriate supplemental 
statement of the case and provide the 
appellant and his representative the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or 


other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


